In re Johnson, Percy; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “A”, No. 248-206.
Writ granted. Relator moved the district court under LSA-C.Cr.P. art. 882 to correct an illegally lenient sentence and the district court denied the motion as untimely pursuant to LSA-C.Cr.P. art. 930.8(A). However, the timeliness provisions of LSA-C.Cr.P. art. 930.8(A) apply to applications for post-conviction relief made under LSA-C.Cr.P. arts. 924-930.8, and do not apply to motions to correct illegal sentences made under LSA-C.Cr.P. art. 882, which states that illegal sentences “may be corrected at any time.” State ex rel. Johnson v. Day, 637 So.2d 1062 (La.1994); cf. State v. Johnson, 220 La. 64, 55 So.2d 782 (1951). The district court is therefore ordered to address the merits of relator’s claims.
LEMMON, J., not on panel.